McMILLIAN, Judge.
This is an appeal from the decision of the Circuit Court of the City of St. Louis affirming the Industrial Commission’s award to Employee-Respondent Leonard Minton under the Missouri Workmen’s Compensation Act, Chapter 287, RSMo 1969. We dismiss for failure to follow the Supreme Court Rules.
Rule 84.04(d) requires that the points relied on state “. . . concisely what actions or rulings of the [trial] court are sought to be reviewed and wherein and why they are claimed to be erroneous . . . ” (Emphasis added.) In the case at bar, Employer-Appellant’s points relied on are no more than bare allegations of error; they do not apprise us of why the named actions of the court are claimed to be erroneous. This clearly does not fulfill the language or purpose of Rule 84.04(d). For a discussion of the policy reasons supporting dismissal in such cases, see Kellin v. ACF Industries, 528 S.W.2d 533 (Mo.App.1975) and Donnell v. Vigus Quarries, Inc., 489 S.W.2d 223 (Mo.App.1973).
Therefore, according to Rule 84.08, we dismiss for failure to comply with the Rules.
Appeal dismissed.
WEIER, P. J., and KELLY, J., concur.